DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Roche (Registration No. 52,176) on 02/10/2022.
The application has been amended as follows:

11. A computing apparatus comprising:

one or more processors operatively coupled with the one or more computer readable media; and
program instructions stored on the one or more computer readable media that, when executed by the one or more processors, direct the computing apparatus to at least:
identify time series data indicative of an accumulation of bad blocks within dies on one or more memory devices;
for one or more of the dies:
	identify one or more behaviors of a die based at least on a portion of the time series data associated with the die; and
	determine to retire the die based at least on one or more identified behaviors of the die; and



Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 11, and 18 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior 
Claim 1: “…collecting time series data indicative of an accumulation of bad blocks within dies on one or more solid-state drives;…retiring the one or more of the dies on the one or more solid-state drives.”
Claim 11: “…identify time series data indicative of an accumulation of bad blocks within dies on one or more memory devices;…retire the one or more of the dies.”
Claim 18: “…generate time series data indicative of an accumulation of bad blocks within the plurality of dies…retire a subset of the plurality of dies in response to a command from the supervisory node.”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Elyasi et al. (U.S. Patent Application Publication No. US 2021/0124502 A1), hereinafter “Elyasi”

	Elyasi: ¶ 0031 teaches extracting time-series log data including the past k errors of a suspected bad block in a SSD.  Once a suspected block is identified, the set of parameters corresponding to the suspected block is fed into a failure prediction module that uses machine learning (Elyasi: ¶ 0051-0052).  If the suspected block is predicted to actually fail, the block is retired which includes copying any valid data stored in the block 

	Although conceptually similar to the claimed invention of the instant application, Elyasi does not teach identifying time series data indicative of an accumulation of bad blocks within dies on one or more memory devices, and retiring the one or more of the dies.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kale et al. (U.S. Patent Application Publication No. US 2021/0073063 A1); teaching that a portion of storage media that has an abnormal pattern of health related input data can be a block of memory cells, a set of memory cells formed on a plane, a set of memory cells formed on an integrated circuit die, or a set of memory cells enclosed in an integrated circuit chip.  When the portion is predicted to be failing, the portion of the storage 
Elyasi


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114